Exhibit 10.3

2009 Performance Based Restricted Stock Agreement

NCR 2006 Stock Incentive Plan

You have been awarded a number of restricted shares of NCR common stock (the
“Restricted Stock”) under the 2006 Stock Incentive Plan (the “Plan”) of NCR
Corporation (“NCR”), as listed on the restricted stock grant information page on
the website of NCR’s third party Plan administrator, subject to the terms and
conditions of this 2009 Performance Based Restricted Stock Agreement (this
“Agreement”) and the Plan.

1. Subject to potential reduction as set forth in Section 2, one hundred and
fifty percent of the Restricted Stock will become nonforfeitable (“Vested”) on
the date (your “Vesting Date”) that the Compensation and Human Resource
Committee of the NCR Board of Directors (the “Committee”) certifies that NCR has
achieved the level of Return on Capital (as defined below) described in your
award letter for the period from January 1, 2009, through December 31, 2011 (the
“Performance Period”), provided that you are continuously employed by NCR or any
of its affiliate companies (referred to collectively herein as “NCR”) until your
Vesting Date. In all cases, the Committee shall certify whether NCR has achieved
the specified level of Return on Capital no later than March 15 of the calendar
year following the end of the Performance Period.

2. The actual number of shares of Restricted Stock that become Vested based on
achieving the level of Return on Capital during the Performance Period described
in your award letter may be reduced by the Committee in its sole and absolute
discretion based on such factors as the Committee determines to be appropriate
and/or advisable including without limitation NCR’s achievement of Cumulative
Net Operating Profit (“CNOP”) for the Performance Period. It is the current
intention of the Committee that the Committee will exercise its discretion to
reduce the number of shares of Restricted Stock that will Vest based on NCR’s
achievement of CNOP for the Performance Period as set forth in the following
chart, provided, that the Committee reserves the right to deviate from such
reduction formula based on achievement of CNOP and may reduce the number of
shares of Restricted Stock that will Vest based on such other factors as the
Committee in its sole and absolute discretion determines to be appropriate
and/or advisable; provided, however, that it is the intention of the Committee
that it will deviate from such reduction formula based on achievement of CNOP
only in extreme and unusual circumstances:

 

Cumulative Net Operating Profit Level

   Number of Shares Earned
(as a % of Restricted Stock
Awarded)  

Threshold

   25 %

Target

   100 %

Maximum

   150 %

3. “CNOP” is defined as (A minus (B times C)). “A” equals the cumulative
“Non-Pension Operating Income” (which is operating income before defined benefit
pension expense



--------------------------------------------------------------------------------

(or income) and including costs attributable to stock options) for the
Performance Period, as reported by NCR at the conclusion of the Performance
Period. “B” equals “Controllable Capital”, which is working capital (comprised
of accounts receivable plus inventory, minus the sum of accounts payable,
deferred revenue and customer deposits), plus the sum of Property, Plant &
Equipment, other current assets excluding taxes, and capitalized software, minus
the sum of payroll and employee benefits and other current liabilities,
excluding taxes and severance (FAS 112 liability). “C” equals 10%, which
approximates NCR’s weighted average cost of capital.

4. For purposes of this Agreement, “Return on Capital” shall mean Non-Pension
Operating Income divided by Controllable Capital, each as defined in Section 3
above.

5. If your employment with NCR terminates prior to your Vesting Date due to:
(i) your death; (ii) cessation of active employment by NCR as a result of a
disability for which you qualify for benefits under the NCR Long-Term Disability
Plan or another long-term disability plan sponsored by NCR (“Disability”);
(iii) Retirement (defined as termination by you of your employment with NCR at
or after age 55 with the Consent of the Committee other than, if applicable to
you, for Good Reason (as described below) following a Change in Control (as
defined in the Plan)); or (iv) reduction-in-force; then, on your Vesting Date,
and based upon the Committee’s determination of Return on Capital, a pro rata
portion of the Restricted Stock will become Vested. The pro rata portion will be
determined by calculating the total number of shares you would have received
(through Vesting of Restricted Stock) if your NCR employment had not terminated
prior to your Vesting Date, and multiplying that number by a fraction, the
numerator of which is the number of full and partial months of employment you
completed after the date of grant of this award (the “Grant Date”), and the
denominator of which is the number of months in the Performance Period. If your
employment terminates prior to your Vesting Date for any reason other than as
otherwise described in this Section 5, the Restricted Stock will automatically
be forfeited and no shares will be issued.

Notwithstanding any provision in this Agreement to the contrary:

(i) in the event a Change in Control occurs on or prior to the first anniversary
of grant and this restricted stock award is not assumed, converted or replaced
by the continuing entity, the Restricted Stock shall Vest immediately prior to
the Change in Control (without regard to performance or pro-ration) at the
“Target” level,

(ii) in the event a Change in Control occurs after the first anniversary of
grant and this restricted stock award is not assumed, converted or replaced by
the continuing entity, the Restricted Stock shall Vest immediately prior to the
Change in Control (without regard to performance after the Change in Control or
pro-ration) based on actual performance to date as of the last day of the month
immediately preceding the month in which the Change in Control occurs, except
that if the Change in Control occurs during the first five days of the month,
then actual performance to date will be measured as of the last day of the month
before the month immediately preceding the month in which the Change in Control
occurs,

 

2



--------------------------------------------------------------------------------

(iii) in the event of a Change in Control on or prior to the first anniversary
of grant wherein this restricted stock award is assumed, the Restricted Stock
shall be converted to a time-based Restricted Stock award that will Vest at the
end of the Performance Period (without regard to performance or pro-ration) at
the “Target” level, subject to your continued employment through the end of the
Performance Period,

(iv) in the event of a Change in Control after the first anniversary of grant
wherein this restricted stock award is assumed, the Restricted Stock shall be
converted to a time-based Restricted Stock award that will vest at the end of
the Performance Period (without regard to performance after the Change in
Control or pro-ration) based on actual performance to date as of the last day of
the month immediately preceding the month in which the Change in Control occurs,
except that if the Change in Control occurs during the first five days of the
month, then actual performance to date will be measured as of the last day of
the month before the month immediately preceding the month in which the Change
in Control occurs, subject to your continued employment through the end of the
Performance Period, and

(v) notwithstanding the provisions of clause (iii) and (iv) to the contrary, if,
during the 24 months following the Change in Control, you incur a Termination of
Employment (as defined in the Plan) by NCR other than for Cause or Disability
(as such terms are defined in the Plan) or, if you are a participant in the NCR
Change in Control Severance Plan, an NCR Severance Policy or a similar
arrangement that defines “Good Reason” in the context of a resignation following
a Change in Control and you terminate your employment for Good Reason as so
defined, to the extent not then-Vested, the converted time-based Restricted
Stock award shall vest immediately upon your Termination of Employment at the
level specified in clause (iii) or (iv) as applicable.

6. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Restricted Stock
will be forfeited if you violate the terms and conditions of this Section 6.

7. In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Committee or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of
Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this clause (1), the awards shall Vest
in full immediately prior to the consummation of such Corporate Transaction;
(2) the substitution of other property (including, without limitation, cash or
other securities of NCR and securities of entities other than NCR) for the
Restricted Stock subject to outstanding awards; and

 

3



--------------------------------------------------------------------------------

(3) in connection with any Disaffiliation (as defined in the Plan), arranging
for the assumption of awards, or replacement of awards with new awards based on
other property or other securities (including, without limitation, other
securities of NCR and securities of entities other than NCR), by the affected
Subsidiary, Affiliate (as such terms are defined in the Plan), or division or by
the entity that controls such Subsidiary, Affiliate, or division following such
Disaffiliation (as well as any corresponding adjustments to awards that remain
based upon NCR securities). The Committee will adjust the Performance Goals (as
defined in the Plan) applicable to any awards to reflect any unusual or
non-recurring events and other extraordinary items, impact of charges for
restructurings, discontinued operations, and the cumulative effects of
accounting or tax changes, each as defined by generally accepted accounting
principles and as identified in NCR’s financial statements, notes to the
financial statements, management’s discussion and analysis or other NCR’s SEC
filings.

8. You will be the record owner of the Restricted Stock until such shares are
forfeited, and as the record owner you will be entitled to all rights of a
common stockholder of NCR, including without limitation, voting rights and
rights to cash and in-kind dividends, if any, on the Restricted Stock; provided,
however, that the right to dividends will be subject to Section 10 below, and,
prior to your Vesting Date, the Restricted Stock is not freely transferable. As
soon as practicable after your Vesting Date, subject to Section 11 below, NCR
will instruct its Transfer Agent and/or third party Plan administrator to
release the restrictions on your record account and the Restricted Stock will
become freely transferable.

9. Prior to Vesting, the Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated, except by beneficiary designation, will or by
the laws of descent and distribution upon your death.

10. Any cash dividends declared before your Vesting Date on the Restricted Stock
shall not be paid currently, but shall be reinvested in shares of common stock
of NCR. Any shares resulting from such reinvestment (the “Dividend Shares”) will
be considered Restricted Stock for purposes of this Agreement and will be
subject to all of the terms, conditions and restrictions set forth herein. As of
each date that NCR would otherwise pay the declared dividend on the Restricted
Stock (the “Dividend Payment Date”) in the absence of the reinvestment
requirements of this Section 10, the number of Dividend Shares will be
determined by dividing the amount of dividends otherwise attributable to the
Restricted Stock but not paid on Dividend Payment Date by the Fair Market Value
of NCR’s common stock on the Dividend Payment Date. The Committee may, in its
discretion, take such action as it deems appropriate regarding in-kind dividends
or distributions with respect to the Restricted Stock prior to your Vesting
Date, which actions may include, without limitation, current distribution or
liquidation or reinvestment in Restricted Stock. Any securities or property so
distributed may, in the Committee’s discretion, be subject to any or all of the
forfeiture provisions set forth in this Agreement.

11. NCR has the right to deduct or cause to be deducted from, or collect or
cause to be collected, with respect to the taxation of any Restricted Stock, any
federal, state or local taxes required by the laws of the United States or any
other country to be withheld or paid with respect to the Restricted Stock, and
you or your legal representative or beneficiary will be required to pay any such
amounts. By accepting this award, you consent and direct that, if you are paid
through NCR’s United States payroll system at the time the Restricted Stock
vests, NCR’s stock plan administrator will withhold or sell the number of shares
of Restricted Stock from your

 

4



--------------------------------------------------------------------------------

award as NCR, in its sole discretion, deems necessary to satisfy such
withholding requirements. If you are paid through a non-United States NCR
payroll system, you agree that NCR may satisfy any withholding obligations by
withholding cash from your compensation otherwise due to you or by any other
action as it may deem necessary to satisfy the withholding obligation.

12. In exchange for the Restricted Stock, you agree that during your employment
with NCR and for a twelve (12) month period after the termination of employment
(or if applicable law mandates a maximum time that is shorter than twelve
(12) months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, yourself or through
others, without the prior written consent of the Chief Executive Officer of NCR;
(a) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section 12) to the extent such
services or employment involves the development, manufacture, marketing,
advertising, sale or servicing of any product, process, system or service which
is the same or similar to, or competes with, a product, process, system or
service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment;
(b) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR, its subsidiaries or affiliates, to terminate
his or her employment with NCR, its subsidiaries or affiliates, or otherwise
cease his or her relationship with NCR, its subsidiaries or affiliates; or
(c) solicit the business of any firm or company with which you worked during the
preceding two (2) years while employed by NCR, including customers of NCR, its
subsidiaries or affiliates. If you breach the terms of this Section 12, you
agree that in addition to any liability you may have for damages arising from
such breach, any unvested Restricted Stock will be immediately forfeited, and
you will pay to NCR the Fair Market Value of any Restricted Stock that Vested
during the twelve (12) months prior to the date of termination of your
employment. Such Fair Market Value shall be determined as of the Vesting Date.
If you breach the terms of this Section 12 prior to the end of the Performance
Period but after your employment terminates due to the circumstances described
in the first paragraph of Section 5, your award will be forfeited and you will
not receive a pro rata portion of the Restricted Stock.

As used in this Section 12, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and any other person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer is maintained by the NCR Law Department.

13. By accepting the Restricted Stock, you agree that, where permitted by local
law, any controversy or claim arising out of or related to this Agreement or
your employment relationship with NCR shall be resolved by arbitration. If you
are employed in the United States, the arbitration shall be pursuant to the NCR
dispute resolution policy and the then current rules of the American Arbitration
Association and shall be held at a neutral location, in or near the city where
you work or have worked for NCR if you reported into an NCR facility; or if you
worked out of your residence, the capital city or nearest major city in the
state in which you reside. If you are employed outside the United States, where
permitted by local law, the arbitration shall be conducted in the regional
headquarters city of the business organization in

 

5



--------------------------------------------------------------------------------

which you work. The arbitration shall be held before a single arbitrator who is
an attorney knowledgeable in employment law. The arbitrator’s decision and award
shall be final and binding and may be entered in any court having jurisdiction.
For arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio. Each party shall bear its own attorney’s
fees associated with the arbitration and other costs and expenses of the
arbitration shall be borne as provided by the rules of the American Arbitration
Association for an arbitration held in the United States, or similar applicable
rules for an arbitration held outside the United States. The Restricted Stock
will be forfeited if the Committee determines that you engaged in misconduct in
connection with your employment with NCR. If any portion of this paragraph is
held to be unenforceable, it shall be severed and shall not affect either the
duty to arbitrate or any other part of this paragraph.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 12, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 12, NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration. You stipulate to the exclusive jurisdiction and venue of the state
and federal courts located in Montgomery County, Ohio, the location from which
NCR’s equity programs are administered, for any such proceedings.

14. Subject to the terms of this Agreement, you may at any time designate one or
more beneficiaries to receive all or part of any Restricted Stock to be
distributed in case of your death, and you may change or revoke such designation
at any time. In the event of your death, any Restricted Stock distributable
hereunder that is subject to such a designation will be distributed to such
beneficiary or beneficiaries in accordance with this Agreement. Any other
Restricted Stock not designated by you will be distributable to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the Restricted Stock in question may be transferred to
your estate, in which event NCR will have no further liability to anyone with
respect to such Restricted Stock.

15. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

16. The terms of this award of Restricted Stock as evidenced by this Agreement
may be amended by the NCR Board of Directors or the Committee.

17. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 13 of this Agreement shall prevail.

 

6